

117 S1451 IS: Reach Every Mother and Child Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1451IN THE SENATE OF THE UNITED STATESApril 29, 2021Ms. Collins (for herself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Assistance Act of 1961 to implement policies to end preventable maternal, newborn, and child deaths globally.1.Short titleThis Act may be cited as the Reach Every Mother and Child Act of 2021.2.Assistance to end preventable maternal, newborn, and child deaths globallyThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end of chapter I of part I the following new section:138.Assistance to end preventable maternal, newborn, and child deaths globally(a)PurposeThe purpose of this section is to implement a strategic approach for providing foreign assistance in order to end preventable child and maternal deaths globally by 2030.(b)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(3)CoordinatorThe term Coordinator means the Child and Maternal Survival Coordinator designated under subsection (e).(4)International maternal and child health and nutrition programsThe term international maternal and child health and nutrition programs means all programs carried out using funds appropriated or otherwise made available for international maternal and child health and nutrition that are managed by the Bureau for Global Health, missions, or other operating units of the United States Agency for International Development.(5)Most vulnerable populationsThe term most vulnerable populations includes adolescents, populations in conflict-affected or fragile areas, indigenous populations, religious minorities, individuals with disabilities, and the poorest quintile in urban and remote locations. (6)Priority countriesThe term priority countries means countries that have the greatest need and highest burden of child and maternal deaths, taking into consideration countries that—(A)have high-need communities in fragile states or conflict-affected states;(B)are low- or middle-income countries; or(C)are located in regions with weak health systems. (7)Relevant partner entitiesThe term relevant partner entities means each of the following:(A)The governments of other donor countries.(B)International financial institutions.(C)Nongovernmental organizations.(D)Faith-based organizations.(E)Professional organizations.(F)The private sector.(G)Multilateral organizations.(H)Local and international civil society groups.(I)Local health workers.(J)International organizations.(c)Statement of policyIt is the policy of the United States, in partnership with priority countries and relevant partner entities, to establish and implement a coordinated, integrated, and comprehensive strategy to end preventable child and maternal deaths and ensure healthy and productive lives by—(1)focusing on bringing to scale the highest-impact, evidence-based interventions that address the leading causes of maternal, newborn, and child mortality in each priority country;(2)ensuring equitable access to essential health services for the most vulnerable populations, with a focus on country and community ownership;(3)designing, implementing, monitoring, and evaluating programs in a manner that enhances transparency and accountability, increases sustainability, and improves outcomes in priority countries; and(4)supporting the research, development, and introduction of innovative tools and approaches to accelerate progress toward ending preventable child and maternal deaths.(d)Strategy(1)In generalNot later than 1 year after the date of the enactment of the Reach Every Mother and Child Act of 2021, the President should establish and implement a comprehensive 5-year strategy (in this subsection referred to as the strategy) to contribute toward the global goal of ending preventable child and maternal deaths by 2030 as a foundation for ensuring healthy and productive lives.(2)LeadershipThe Administrator, in coordination with priority countries and relevant partner entities, shall lead the establishment and implementation of the strategy. (3)ElementsThe strategy should—(A)identify priority countries in which the United States Agency for International Development will implement international maternal and child health and nutrition programs to reduce maternal, newborn, and child mortality and improve health outcomes;(B)with respect to each priority country, identify the most significant barriers to maternal, newborn, and child survival and establish outcome-based targets from which progress toward addressing those barriers through international maternal and child health and nutrition programs can be tracked;(C)in coordination with relevant partner entities, outline how the United States Agency for International Development will implement the highest-impact, evidence-based interventions for reducing maternal, newborn, and child mortality and expand access to quality services through community-based approaches to achieve the outcome-based targets established under subparagraph (B);(D)promote investments in community-based activities that empower women, support voluntarism, and provide respectful maternity care;(E)describe how the most vulnerable populations in each priority country will be targeted and reached with highest-impact, evidence-based interventions to reduce maternal, newborn, and child mortality;(F)use United States Government strategies and frameworks relevant to improving maternal, newborn, and child health;(G)address backsliding on access to and demand for essential health services and other key challenges affecting maternal, newborn, and child survival caused by the COVID–19 pandemic;(H)include development and scale-up of new technologies and approaches, including those supported by public-private partnerships, for research and innovation;(I)promote coordination and efficiency within and among the relevant executive branch agencies and initiatives, including the United States Agency for International Development, the Department of State, the Department of Health and Human Services, the Centers for Disease Control and Prevention, the National Institutes of Health, the Millennium Challenge Corporation, the Peace Corps, the Department of the Treasury, the Office of the Global AIDS Coordinator, the President’s Malaria Initiative, and the United States International Development Finance Corporation;(J)project general levels of resources needed to achieve the objectives stated in the strategy; and(K)support the transition to domestic sustainably financed health systems, emphasizing partnerships that seek to ensure affordability, accessibility, quality, and delivery of health services in an equitable and sustainable manner.(4)Development of strategy(A)Consultation by AdministratorThe Administrator shall consult with missions of the United States Agency for International Development in priority countries, civil society, and implementing partner organizations to inform the development of the strategy. (B)Local consultation; summaryThe missions of the United States Agency for International Development in priority countries shall consult with relevant partner entities and submit to the Coordinator a summary of such consultations to inform the development of the strategy. (e)Establishment of Child and Maternal Survival Coordinator(1)In generalThe President should designate an individual, selected from among employees of the United States Agency for International Development serving in career or noncareer positions in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher, to serve concurrently as the Child and Maternal Survival Coordinator. (2)DutiesThe Coordinator should—(A)oversee— (i)the strategy established under subsection (d)(1); and(ii)international maternal and child health and nutrition programs, including by representing the United States at international and multilateral maternal and child health and nutrition organizations;(B)have primary responsibility for the oversight and coordination of all resources and international activities of the United States Government appropriated or used for international maternal and child health and nutrition programs, as determined appropriate by the Administrator; (C)direct the budget, planning, and staffing to implement international maternal and child health and nutrition programs for the purpose of ending preventable child and maternal deaths;(D)lead implementation and revision of the strategy established under subsection (d)(1) beginning 5 years after the date on which the strategy is released;(E)coordinate with relevant executive branch agencies, priority countries, and relevant partner entities as appropriate, to carry out the strategy established under subsection (d)(1) and to align current and future investments with high-impact, evidence-based interventions to save lives;(F)provide guidance on the design and oversight of grants, contracts, and cooperative agreements with nongovernmental organizations (including community, faith-based, and civil society organizations) and private sector entities for the purpose of carrying out the strategy established under subsection (d)(1); and(G)report directly to the Administrator regarding implementation of the strategy established under subsection (d)(1).(3)Restriction on additional or supplemental compensationThe Coordinator shall receive no additional or supplemental compensation for carrying out responsibilities and duties under this section.(f)Authority To assist in implementation of the strategy(1)In generalThe President may provide assistance to implement the strategy established under subsection (d)(1).(2)Focus on impact(A)Targets for implementation requiredConsistent with the guidelines established under section 3 of the Foreign Aid Transparency and Accountability Act of 2016 (22 U.S.C. 2394c note; Public Law 114–191), the Administrator shall require United States Agency for International Development grants, contracts, and cooperative agreements, for the purposes of the strategy established under subsection (d)(1), to include targets for implementation of high-impact, evidence-based interventions and strengthening health systems, as appropriate, including baseline measurements from which to quantify progress.(B)ExceptionIn exceptional circumstances for which the Administrator determines that the inclusion of targets described in subparagraph (A) is not reasonable or practicable for a grant, contract, or cooperative agreement, the grant, contract, or cooperative agreement, as the case may be, should include an explanation of the omission and explicitly state how measurable impact will be targeted and tracked.(g)Annual reports(1)Reports requiredNot later than 1 year after the date of the enactment of the Reach Every Mother and Child Act of 2021, and annually thereafter until December 31, 2030, the President shall submit to the appropriate congressional committees a report on progress made to achieve the goals set forth in the strategy established under subsection (d)(1).(2)Information included in reportsEach report required by paragraph (1) should include the following:(A)Indicators used by the United States Agency for International Development to monitor and evaluate progress of international maternal and child health and nutrition programs toward ending preventable child and maternal deaths in each priority county, such as the standard foreign assistance indicators of the Department of State and such other indicators as the Coordinator considers relevant. (B)Estimates of maternal, newborn, and child deaths averted as a result of international maternal and child health and nutrition programs.(C)Data pertaining to populations served by international maternal and child health and nutrition programs, disaggregated by gender, age, and wealth quintile.(D)A description of targets for coverage of interventions and services in international maternal and child health and nutrition programs and progress toward meeting those targets.(E)Reporting on each aspect of the strategy established under subsection (d)(1).(F)Information on funding for international maternal and child health and nutrition programs overall and for each priority country, including funding that has been planned, appropriated, obligated, or expended for the fiscal year in which the briefing is conducted and the previous 5 fiscal years.(3)Public availabilityThe President shall make each report required by paragraph (1) publicly available.(h)Use of fundsFunds appropriated or otherwise made available to carry out activities under this section shall be subject to all applicable restrictions under Federal law..